                                           Case 4:19-cv-07467-PJH Document 31 Filed 03/19/20 Page 1 of 6



                                1    CLARKSON LAW FIRM, P.C.
                                     Ryan J. Clarkson (SBN 257074)
                                2    rclarkson@clarksonlawfirm.com
                                     Shireen M. Clarkson (SBN 237882)
                                3    sclarkson@clarksonlawfirm.com
                                     Matthew T. Theriault (SBN 244037)
                                4    mtheriault@clarksonlawfirm.com
                                     Bahar Sodaify (SBN 289730)
                                5    bsodaify@clarksonlawfirm.com
                                     9255 Sunset Blvd., Ste. 804
                                6    Los Angeles, CA 90069
                                     Tel: (213) 788-4050
                                7    Fax: (213) 788-4070

                                8    Attorneys for Plaintiffs

                                9
                                                                             UNITED STATES DISTRICT COURT
                               10
                                                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                               11
CLARKSON LAW FIRM, P.C.




                               12    LINDA CHESLOW and STEVEN                               Case No. 4:19-cv-07467-PJH
  9255 Sunset Blvd., Ste 804




                                     PRESCOTT, individually and on behalf of all
   Los Angeles, CA 90069




                               13    others similarly situated,                             CLASS ACTION

                               14                            Plaintiffs,                     PLAINTIFFS’ EX PARTE
                                                                                             APPLICATION TO ENLARGE TIME
                               15              vs.                                           FOR PLAINTIFFS TO FILE RULE
                                                                                             12(d)/56 OPPOSITION
                               16    GHIRARDELLI CHOCOLATE COMPANY,
                                     and DOES 1 through 10, inclusive,                      [[Proposed] Order filed concurrently herewith]
                               17
                                                              Defendants.                   Hon. Phyllis J. Hamilton
                               18
                                                                                            Action Filed: September 19, 2019
                               19
                                                                                            Hrg. Date:    TBD/PAPERS ONLY
                               20                                                           Hrg. Time:    TBD
                                                                                            Courtroom:    3
                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28


                                          PLAINTIFFS’ EX PARTE APPLICATION TO ENLARGE TIME TO FILE RULE 12(d)
                                    Error! Unknown document property name.

                                                                      OPPOSITION
                                          Case 4:19-cv-07467-PJH Document 31 Filed 03/19/20 Page 2 of 6




                                1                                         EX PARTE APPLICATION
                                2    I.    INTRODUCTION
                                3           Pursuant to Local Rules 7-10 and 6-3, Plaintiffs Linda Cheslow and Steven Prescott hereby
                                4    respectfully apply ex parte for an Order enlarging their deadline to file their opposition to the
                                5    Court’s Rule 12(d)/56 motion following the March 11, 2020 argument on Defendant Ghirardelli
                                6    Chocolate Company’s (“Ghirardelli”) Rule 12(b)(6) motion. Plaintiffs provided notice of this Ex
                                7    Parte Application on March 18, 2020. Ghirardelli stated that it does and will oppose. The bases
                                8    for Ex Parte relief are set forth in the declaration of Matthew T. Theriault (“Theriault Decl.”)
                                9    being filed concurrently herewith.
                               10           The professional lives of all California litigators, judges, court personnel, and litigation-
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    related professionals was brought to a grinding halt late last week by COVID-19. Throughout our
  Los Angeles, CA 90069




                               12    community, lawyers from both sides of the bar, and our courts have responded by enforcing
                               13    isolation policies and working cooperatively with one another to ensure litigation continues in the
                               14    most reasonable and practical manner possible. There has been, with one exception, universal
                               15    cooperation in continuing deadlines, hearings and trials. Ghirardelli’s counsel remains this
                               16    exception, refusing to stipulate to even the most pedestrian request to extend Plaintiffs’ briefing
                               17    deadline by two weeks. Despite Plaintiffs’ repeated, good-faith efforts to obtain Ghirardelli’s
                               18    agreement, Ghirardelli’s counsel refuses to stipulate without conditions on unrelated discovery
                               19    deadlines in this case and in a completely separate matter being handled by Ghirardelli’s and
                               20    Plaintiffs’ counsel. Although it was unnecessary to remind Ghirardelli’s counsel of the national
                               21    disaster, when Plaintiffs’ counsel did, Ghirardelli’s counsel attempted to leverage acceptance on
                               22    unrelated compromises on discovery deadlines, not only in this case, but in an unrelated matter
                               23    being handled by Ghirardelli’s counsel and Plaintiffs’ counsel.1
                               24
                                     1
                                        And, no good deed goes unpunished. Ghirardelli’s counsel has twice requested extensions in this
                               25     case, and Plaintiffs’ counsel, Clarkson Law Firm (“CLF”), granted both requests as a professional
                                      courtesy. Ghirardelli’s first request was to provide it with an extension to plead, which CLF
                               26     provided and which was adopted by the Court as an Order. (ECF No. 13.) Ghirardelli’s counsel’s
                               27     second request concerned the Rule 12(b)(6) hearing, where it asked to extend the hearing date on
                                      its Rule 12(b)(6) motion from February 12 to March 11. (ECF No. 25.) And not only did CLF
                               28                                                        1
                                      grant both of Ghirardelli’s counsel’s requests without   argument or objection, CLF did not attempt
                                    Error! Unknown document property name.               1
                                          PLAINTIFFS’ EX PARTE APPLICATION TO ENLARGE TIME TO FILE RULE 12(d)/56
                                                                                  OPPOSITION
                                           Case 4:19-cv-07467-PJH Document 31 Filed 03/19/20 Page 3 of 6




                                1           Plaintiffs need two additional weeks to adequately oppose the Motion, thus, from March
                                2    25, 2020 to April 8, 2020. The Court ordered Ghirardelli’s reply filed one week after Plaintiffs’
                                3    opposition, thus, if the Court extends Plaintiffs’ briefing, Ghirardelli’s reply deadline should be
                                4    extended from April 1 to April 15. If the Court does not grant Plaintiffs’ Ex Parte Application,
                                5    Plaintiffs will be prejudiced because they will be denied the full 14-day period offered by the
                                6    Court to brief important issues of the res judicata effect, if any, of previous class action
                                7    settlements on subsequent class actions. Indeed, Plaintiffs’ counsel’s preliminary investigation
                                8    reveals that Defendants’ counsel, who, aside from submitting new evidence in its Rule 12(b)(6)
                                9    reply, withheld from the Court’s review relevant settlement documents in the Miller settlement,
                               10    including Plaintiff Cheslow’s claim form, an accurate description of the products at issue in each
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    lawsuit, and an accurate description of the Miller release. Plaintiffs need the additional time to
  Los Angeles, CA 90069




                               12    obtain all of the relevant evidence and present them to the Court. Thus, in the alternative, the
                               13    Court could treat this request as an ex parte application extending their time to respond based on
                               14    Rule 56(d).
                               15           Thus, as a result of the personal and professional disruption caused by COVID-19,
                               16    Plaintiffs’ seek to extend their Rule 12(d)/56 opposition deadline from March 25 to April 8,
                               17    2020. Consistent with the Court’s March 11 Order, Ghirardelli’s one week reply deadline should
                               18    be extended from April 1 to April 15, 2020.
                               19    II.    BACKGROUND
                               20           This consumer class action alleges that Ghirardelli deceptively advertised its “Premium
                               21    Baking Chips Classic White Chips” as real white chocolate in violation of California’s false
                               22    adverting laws. (ECF No. 1-1, Complaint.) Ghirardelli’s Rule 12(b)(6) motion was filed on
                               23    December 4, 2019, Plaintiffs’ opposition on January 15, 2020, and Ghirardelli’s reply on January
                               24    29, 2020. (ECF Nos. 14, 18 and 20.) Ghirardelli’s reply attached new evidence tending to
                               25    demonstrate that Plaintiff Cheslow was a participating class member in Miller v. Ghirardelli, a
                               26

                               27     to leverage these requests with stipulations in completely separate cases being handled by the two
                                      firms, because it believes such a request would be unethical and compromise the duty owed to the
                               28     clients and proposed class of both cases.         2
                                    Error! Unknown document property name.
                                          PLAINTIFFS’ EX PARTE APPLICATION TO2 ENLARGE TIME TO FILE RULE 12(d)/56
                                                                                 OPPOSITION
                                            Case 4:19-cv-07467-PJH Document 31 Filed 03/19/20 Page 4 of 6




                                1    case that involved a differently labeled product. (ECF Nos. 20-1 and 20-2.) Ghirardelli relied
                                2    on this new evidence to argue that Plaintiff Cheslow’s claims in this action were barred based on
                                3    Miller, which involved a differently labeled product Plaintiff Cheslow purchased ten years ago,
                                4    far, far before the start of the class period in this lawsuit or her purchase of the newly labeled
                                5    Product and, in fact, before the newly labeled Product even came into existence. Although
                                6    Ghirardelli purportedly discovered and submitted evidence (outside the confines of a Rule
                                7    12(b)(6)) motion on reply), it failed to present the Court all of the evidence related to that
                                8    settlement, including Ms. Cheslow’s claim form, an accurate comparison of the labels, and and
                                9    accurate recitation of the settlement agreement and final approval order in that case. Plaintiff
                               10    Cheslow wishes to provide the Court with this evidence in its opposition, but needs time to obtain
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    it because Ghirardelli omitted it. See Rule 56(d) (“If a nonmovant shows by affidavit or
  Los Angeles, CA 90069




                               12    declaration that, for specified reasons, it cannot present fact essential to justify its opposition, the
                               13    court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavit or
                               14    declaration or to take discovery; or (3) issue any other appropriate order.”)
                               15              On March 11, 2020, based on the Court’s review of “newly” discovered evidence on reply
                               16    and without the full benefit of all the relevant evidence related to Miller, the Court converted the
                               17    Rule 12(b)(6) motion into one for summary judgment pursuant to Rule 12(d), on the narrow issue
                               18    of whether Plaintiff Cheslow’s claims in this lawsuit are barred by her participation in Miller.
                               19    (ECF No. 28.) Plaintiffs were provided two weeks to oppose (March 25, 2020) and Ghirardelli
                               20    was provided one week to reply (April 1, 2020). (Id.) Immediately after the March 11 hearing,
                               21    Plaintiffs ordered the hearing transcript on a three-day expediated basis. (Declaration of Matthew
                               22    T. Theriault, ¶¶ 3, 10-12.) To date, the hearing transcript has not been provided. (Id.)
                               23    III.    ARGUMENT
                               24            A.        COVID-19 Has Prejudiced Plaintiffs’ Ability to File Their Opposition by
                               25                      March 25, and Exigent Circumstances Justify Ex Parte Relief
                               26              While likely unnecessary, the Declaration of Matthew T. Theriault demonstrates that: (1)
                               27    COVID-19 resulted in closure of CLF almost immediately after the March 11 hearing; (2) in the
                               28                                                        3
                                    Error! Unknown document property name.
                                        PLAINTIFFS’ EX PARTE APPLICATION TO3 ENLARGE TIME TO FILE RULE 12(d)/56
                                                                     OPPOSITION
                                           Case 4:19-cv-07467-PJH Document 31 Filed 03/19/20 Page 5 of 6




                                1    subsequent days, CLF made all reasonable and diligent efforts to put in place processes allowing
                                2    efficient and effective remote use of the firm’s resources; and (3) Mr. Theriault, lead counsel on
                                3    the case, was immediately required to attend to general preparations and health of his 12 year old
                                4    son, as well as his son’s school closure. (Theriault Decl., ¶¶ 3-5.) Moreover, as of today, March
                                5    19, 2020, the hearing transcript has not been delivered for review in connection with Plaintiffs’
                                6    Rule 56 opposition. (Theriault Decl., ¶ 12.)
                                7              The Court afforded Plaintiff only 14 days to file their Rule 56 opposition. However, the
                                8    Court presumably did not know during the March 11 hearing that COVID-19 transmission was far
                                9    worse than reported and would result in a national emergency, causing office, court, and school
                               10    closings. (Indeed, as this brief is being edited, LA County has been ordered on lockdown starting
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    at midnight.) Plaintiffs will be severely prejudiced if the current deadline of March 25 is not
  Los Angeles, CA 90069




                               12    extended to at least April 8, because they have lost nearly one week of time responding to a
                               13    national emergency. Accordingly, the Ex Parte relief for a brief 14-day extension is wholly
                               14    justified.
                               15            B. Plaintiffs’ Good Faith Efforts to Obtain a Stipulation from Defendant, and
                               16                 Defendant’s Refusal to Stipulate Unless the Extension Was Made Contingent on
                               17                 Unrelated Issues in this Case and an Entirely Different Case, and Defendant
                               18                 Opposes this Ex Parte Application
                               19              Plaintiffs made all reasonable, good faith efforts to avoid this Ex Parte Application.
                               20    Ghirardelli’s counsel’s responses to these efforts speak for themselves. These responses include an
                               21    outright denial (notwithstanding both of Plaintiffs’ counsel acceptance of Ghirardelli’s counsel’s
                               22    requested stipulations [see fn. 1]), self-righteous lecturing on COVID-19 preparedness (less than
                               23    24 hours after all of Los Angeles County is ordered on lockdown), the unnecessary rehashing of
                               24    issues directly at issue in this briefing (after withholding information and documents from the
                               25    Court during its review of the Rule 12(b)(6) motion, the threat of Rule 11 sanction motions, the
                               26    conditioning of the extension on items wholly unrelated to the requested extension, and finally,
                               27    and most astonishingly, conditioning the requested extension in this case on issues related to an
                               28                                                        4
                                    Error! Unknown document property name.
                                        PLAINTIFFS’ EX PARTE APPLICATION TO4 ENLARGE TIME TO FILE RULE 12(d)/56
                                                                     OPPOSITION
                                           Case 4:19-cv-07467-PJH Document 31 Filed 03/19/20 Page 6 of 6




                                1    entirely separate case. This battery of responses was in response to a simple, straight-forward
                                2    request to extend this briefing schedule based on a national emergency.
                                3              Ghirardelli’s counsel requested that Plaintiffs attach copies of the email communications.
                                4    Plaintiffs hereby oblige. A true and correct copy of the email exchange is attached as Ex. A to the
                                5    Theriault Decl. For the Court’s convenience, they are recopied here:
                                6            In short, Plaintiffs’ requests were more than reasonable. Ghirardelli and its counsel decided
                                7    to play hardball. First, it denied Plaintiffs’ request. Then, it conditioned acceptance on Plaintiffs’
                                8    agreement on unrelated discovery issues in this case (ironically, after initially claiming that “there
                                9    is absolutely nothing preventing the parties and attorneys from meeting the current schedule and
                               10    keeping the motion proceedings on track.”) Ghirardelli went on to condition acceptance in this
CLARKSON LAW FIRM, P.C.
 9255 Sunset Blvd., Ste. 804




                               11    case on Plaintiffs’ counsel’s agreement on unrelated discovery issues in an entirely different
  Los Angeles, CA 90069




                               12    matter. All of this was followed up with a threat of Rule 11 sanctions. In short, Plaintiffs have
                               13    demonstrated reasonable requests to obtain a stipulation before bringing this motion.
                               14    IV.     CONCLUSION
                               15              Plaintiffs have demonstrated exigent circumstances justifying this Ex Parte application and
                               16    their good-faith efforts to obtain a stipulation. The Court should grant Plaintiffs’ application to
                               17    extend their Rule 12(d)/56 opposition deadline from March 25 to April 8, 2020. Consistent with
                               18    the Court’s March 11 Order, Ghirardelli one week reply deadline should be extended from April 1
                               19    to April 15, 2020.
                               20    DATED: March 19, 2020                                  CLARKSON LAW FIRM, P.C.
                                                                                             /s/ Matthew T. Theriault_________
                               21
                                                                                            Ryan J. Clarkson, Esq.
                               22                                                           Shireen M. Clarkson, Esq.
                                                                                            Matthew T. Theriault, Esq.
                               23                                                           Bahar Sodaify, Esq.

                               24                                                           Attorneys for Plaintiffs
                               25

                               26

                               27

                               28                                                       5
                                    Error! Unknown document property name.
                                        PLAINTIFFS’ EX PARTE APPLICATION TO5 ENLARGE TIME TO FILE RULE 12(d)/56
                                                                     OPPOSITION
